USCA11 Case: 19-12210    Date Filed: 10/08/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12210
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cr-20716-UU-2



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                  versus

PAUL PIERRE DELATOUR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 8, 2020)

Before JORDAN, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-12210       Date Filed: 10/08/2020   Page: 2 of 2



      Robert W. Stickney, appointed counsel for Paul Pierre Delatour in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Delatour’s conviction and sentence are AFFIRMED.




                                          2